Title: General Instructions for Recruiting, 9 January 1756
From: Washington, George
To: 

 

[Winchester, 9 January 1756]

General Instructions for the Recruiting Officers of the Virginia Regiment.
First: That no Officer shall enlist any Servant or Apprentice; nor discharge any man, after he is duly enlisted: neither are they empowered to impress Horses, &c.
Secondly; That no Officer shall enlist any men under sixteen, nor above fifty years of age: nor are they to list men under five feet, four inches high; unless they are well made, strong and active; then and in that case, they will be received. Neither are they to list men who have old sores on their legs, or who are subject to Fits; which will be inspected into by the Surgeons upon their arrival at Quarters; and such as are found to come under these articles, will be discharged, and the Officers have no allowance made for them. So soon as they have enlisted a squad of five or ten men; they are to send them by some trusty person to the place of Rendezvous. The person with whom they are entrusted, is to take a receipt from the Officer, who is appointed to receive them: mentioning their number, names, &c.
Thirdly—That each Recruiting Officer is to repair to the place of Rendezvous, by the first day of March next. There will be an Officer to receive, review, and examine the Recruits that are brought in; who will have a power to reject and discharge such as come under the above Articles.
Fourthly. That for each Recruit passed by such Officer; the Officer who enlisted him, shall receive two pistoles; and an allowance of eight pence per day for Subsistance; from the day of his attestation, to the day of his being received in the Regiment.
Fifthly. That all Recruits, as soon as they are enlisted, shall take the Oaths provided for that purpose; which are to be attested by the Majistrate.
Their stature, complexion, &c. are to be taken, and entered in a Book, kept for that purpose by the Recruiting Officer.
Sixthly. That no Officer shall bring in any charge against his men for Necessaries; each man being to receive full clothing, upon his arrival at the place of Rendezvous.
Lastly: While they are on the Recruiting Service, they are to

govern themselves in every respect, by the Rules and Articles of War. Given under my hand this 9th of January, 1756. Rendezvous at Winchester.
